Name: Commission Regulation (EC) No 996/94 of 29 April 1994 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 94No L 111 /60 Official Journal of the European Communities COMMISSION REGULATION (EC) No 996/94 of 29 April 1994 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the Spanish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, advance in accordance with Articles 13 to 17 of Regula ­ tion (EEC) No 1068/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions for the disposal of cereals held by intervention agencies ; Whereas, given the current market situation, a standing invitation to tender should be opened for the export at the beginning of the 1994/95 cereals marketing year of 300 000 tonnes of barley held by the Spanish intervention agency ; Article 1 The Spanish intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93 , open a standing invitation to tender for the export of 300 000 tonnes of barley held by it. Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of barley to be exported to all third coun ­ tries. Customs export formalities must be completed during the period 1 July to 30 September 1994. 2. The regions in which the 300 000 tonnes of barley are stored are stated in Annex I to this Regulation . Whereas the proposed invitation to tender for the export of intervention stocks is special in that it will be opened at the end of the marketing year, from May 1994, but for deliveries which will not be possible until the new 1994/95 marketing year between 1 July and 30 September 1994 ; whereas there should therefore be a derogation from the first paragraph of Article 1 6 of Regu ­ lation (EEC) No 2131 /93, which provides for a maximum delay of one month between acceptance of the tender and payment and also a derogation from the second paragraph of Article 16 of the said Regulation, application of which would have led to the price accepted already being increased by monthly increments for the removal of the cereals from the intervention store in July, whereas export was not scheduled previously ; Whereas the operative event for the conversion of tenders submitted for intervention stocks is the date of payment for cereals as fixed by Commission Regulation (EEC) No 1068/93 (% as amended by Regulation (EC) No 547/94 (*); whereas this rule should be applied to the sales provided for in this Regulation without prejudice to the possibility of fixing the agricultural conversion rate in Article 3 1 . The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93, until 30 September 1994. 2. Tenders submitted in response to this invitation to tender shall be admissible only if they are accompanied by a written undertaking to export during the period 1 July to 30 September 1994. They may not be accompa ­ nied by applications for export licences pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0. Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93 , the time limit for submission of tenders under the first partial invitation to tender shall expire on 5 May 1994 at 9 a.m. (Brussels time). (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 191 , 31 . 7 . 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 108 , 1 . 5. 1993, p. 106. (6) OJ No L 69, 12. 3 . 1994, p. 1 . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . 30 . 4. 94 Official Journal of the European Communities No L 111 /61 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Thursday at 9 a.m. (Brussels time). 3. The last partial invitation to tender shall expire on 25 August 1994 at 9 a.m. (Brussels time). 4. The tenders shall be lodged with the Spanish inter ­ vention agency. Article 5 The following provisions shall apply to tenders submitted before 1 July 1994 :  notwithstanding the first subparagraph of Article 16 of Regulation (EEC) No 2131 /93, the products must be removed not later than 31 July 1994,  nothwithstanding the second subparagraph of Article 16 of Regulation (EEC) No 2131 /93, the price to be paid for products for export shall be that indicated in the tender,  without prejudice to the possibility of fixing the agri ­ cultural conversion rate in advance, tenders shall be converted using the agricultural conversion rate appli ­ cable on the date on which the cereals are paid for. Article 6 Notwithstanding Article 17 (3) of Regulation (EEC) No 2131 /93, the security referred to in the second indent of Article 17 (2) of the said Regulation shall not be released until proof is furnished that the customs export formali ­ ties have taken place during the period 1 July to 30 September 1994. Article 7 The Spanish intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation, to the telex or telefax numbers in Annex III. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission No L 111 /62 Official Journal of the European Communities 30 . 4. 94 ANNEX I (tonnes) Place of storage Quantity Aragon 80 000 Castilla-La Mancha 40 000 Castilla y Leon 1 50 000 Cataluna 10 000 Navarra 20 000 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of barley held by the Spanish intervention agency (Regulation (EC) No 996/94) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0) Price increases (+) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are (DG VI-C-1 (Attention : Messrs Thibault and Brus)) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  295 25 15.